As filed with the Securities and Exchange Registration No. 333-69431 Commission on December 12, 2014 Registration No. 811-04208 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 22 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Select*Life Variable Account (Exact Name of Registrant) ReliaStar Life Insurance Company (Name of Depositor) 20 Washington Avenue So. Minneapolis, MN 55401 (Address of Depositor’s Principal Executive Offices) (Zip Code) (612) 372-5507 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel VoyaTM One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on , pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS The Prospectus, dated May 1, 2014, is incorporated into Part A of this Post-Effective Amendment No. 22 to Registration Statement on Form N-6 (File No. 333-69431 by reference to Registrant's filings under Rule 497(c), as filed on May 5, 2014, and 497(e), as filed on August 27, 2014. FLEXDESIGN® VUL SELECT*LIFE II FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company and its Select*Life Variable Account Supplement dated December 12, 2014 This supplement updates and amends certain information contained in your prospectus and Statement of Additional Information (“SAI”) each dated May 1, 2014, as supplemented. Please read it carefully and keep it with your prospectus and SAI for future reference. IMPORTANT INFORMATION REGARDING THE VY® PIMCO BOND PORTFOLIO On April 28, 2008, the subaccount that invests in the VY® PIMCO Bond Portfolio was closed to new investors and to new investments by existing investors.
